Simmons, C. J.
1. The refusal of the court to quash the indictment was not complained of in the bill of exceptions, and is not proper ground of a motion for a new trial.
2. It is an offense, under the Penal Code, § 428, to personally solicit orders for the sale of intoxicating liquors in a county where the sale of such liquors is prohibited by law, whether the personal solicitation be made by one who acts as principal or as agent for another.
3. The evidence was amply sufficient to warrant the verdict.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.